AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 24, 2008 Securities Act of 1933 File No.333-64981 Investment Company Act of 1940 File No.811-09025 SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. POST-EFFECTIVE AMENDMENT NO. 11 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 13 NEW COVENANT FUNDS (Exact Name of Registrant as Specified in Charter) 200 East
